EXAMINER’S AMENDMENTS AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for these E/As was given in a 12/9/2021 interview with Mark Goldberg, Esq. The application has been amended as follows:
In claim 9, “purified gaseous stream” is changed to --purified gaseous stream, and the MOF has a gravimetric uptake capacity for ammonia of at least 0.3 g of ammonia per gram of MOF measured at 675 torr and 25oC-- .
In claim 10, the claim has been re-written in full as --The process of claim 9 where the gaseous stream is an air stream and the contaminant is ammonia.--

Election/Restriction
Claim 1 et seq. is directed to an allowable product as detailed below. Per MPEP § 821.04(B), claims 9-15, directed to the process of using an allowable product, previously withdrawn from consideration as a result of the 7/22/21 Restriction Requirement (“R/R”), are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the R/R is hereby withdrawn. In view of the withdrawal of the R/R as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); MPEP § 804.01.

Response to Arguments
Applicant's 10/19/21 and 12/9/21 arguments, supported by the 12/9/21 r1.132 Declaration of inventor Siu (“Siu-D”), vis-à-vis prior art rejections over KR20190026352A (published 3/13/19) (Derwent Engl. abstr. and EPO machine transl’n) (“’352”), stating in pertinent part that ‘352 could not reasonably be read/understood to simultaneously anticipate or render prima facie obvious both the claimed water stability property as well as the claimed NH3 uptake property, have been fully considered and are persuasive.  The rejections are withdrawn.

Allowable Subject Matter
Claims 1-2 and 4-15 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 1 and 9, the most pertinent prior art of record appears to be ‘352, whose teachings and suggestions are in the 7/22/21 Office Action.  Claims 1 and 9 have been allowed over ‘352, however, at least because ‘352 cannot reasonably be read/understood to simultaneously anticipate or render prima facie obvious both the claims’ water stability property as well as the claims’ NH3 uptake property.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ December 10, 2021
Primary Examiner
Art Unit 1736